Citation Nr: 0903399	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  01-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in January 2002 and 
in February 2008; each time the case was remanded for 
additional evidentiary development.  The requested 
development having been completed, the case has been returned 
to the Board for appellate review.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record 
reveals that the veteran has a diagnosis of PTSD.

2.  The veteran's alleged stressor, being involved in a life-
threatening parachute incident, is supported by credible 
supporting evidence and his assertions related to this 
stressor are consistent with the nature of his service.

3.  The preponderance of the competent medical evidence of 
record links the current diagnosis of PTSD to the stressor.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. 
§§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that his current PTSD is due to his 
injury in a parachute accident while in service.

The veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder including PTSD.  In service hospitalization records 
reveal that the veteran was treated as an in-patient for a 
fracture of the neck of the left humerus from September 1971 
to October 1971 due to an injury sustained in a parachute 
landing.

In an in-patient VA psychiatric treatment record, dated in 
March 1998, the veteran was diagnosed with drug dependence, 
alcohol dependence, and mood disorder associated with 
polysubstance abuse, with history of suicidal ideation.

In a VA treatment note, dated in August 1999, the veteran was 
diagnosed with anxiety and depression.  In October 1999 the 
veteran was diagnosed with drug dependence, alcohol 
dependence, and mood disorder associated with polysubstance 
abuse with history of suicidal ideation.

In a VA treatment note, dated in October 1999, the veteran 
indicated that he continued to have nightmares about his 
parachute jump where the parachute failed to open.  The 
veteran was diagnosed with chronic dysthymia and PTSD.

In a VA treatment note dated in November 1999 the veteran was 
diagnosed with PTSD; however, no etiology was provided and 
the note did not associate the diagnosis with any of the 
veteran's reported in service stressors.

In March 2000 the veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The veteran reported that 
while serving as a paratrooper he had a parachute fail to 
open in 1972 until right before he hit the ground.  He also 
reported that he was treated for a shoulder injury in 1971 
due to a parachute accident.  After examination, the examiner 
diagnosed the veteran with generalized anxiety disorder with 
post-traumatic stress disorder features, history of alcohol 
dependency and cocaine dependence, both in remission.  The 
examiner did not provide an opinion on the etiology of the 
veteran's condition.

In a VA treatment note, dated in May 2000, a PTSD treatment 
plan was developed for the veteran.  The veteran was 
diagnosed with active PTSD symptoms evidenced by flashbacks, 
nightmares, depression, exaggerated startle response, sleep 
disturbance, emotional numbness, anger, guilt, low self 
esteem, difficulty in concentration, anxiety and frustration, 
fears, social isolation, and relationship problems.

In a July and August 2000 VA treatment notes the veteran was 
diagnosed with prolonged posttraumatic stress and PTSD.  In a 
VA psychiatric treatment note, dated in July 2000, the 
veteran was diagnosed with PTSD, and the veteran's PTSD was 
associated with the veteran's reported in-service parachute 
accident.

In a December 2000 VA treatment note, the veteran was 
reported to be diagnosed with PTSD.

In August 2003 the veteran was afforded a private psychiatric 
examination in conjunction with his claim for Social Security 
Disability Benefits.  After examination, the physician 
diagnosed the veteran with PTSD and major depressive 
disorder, recurrent, moderate.

The veteran was consistently diagnosed with PTSD from October 
1999 through February 2005.

In July 2008, the veteran was afforded a VA C&P PTSD 
examination.  After examination the veteran was diagnosed 
with anxiety disorder and alcohol dependence.  The examiner 
rendered the opinion that the veteran did not "appear" to 
meet the criteria for a diagnosis of PTSD and rather had 
longstanding anxiety disorder with a fear of heights, 
possibly beginning in the military and exacerbated by 
elevators in coal mines where he worked for many years after 
separation from service.  As the examiner did not diagnose 
the veteran with PTSD, no opinion on the etiology of any PTSD 
was provided.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is warranted.  The preponderance 
of the evidence reveals that the veteran has a diagnosis of 
PTSD.  The veteran has been consistently diagnosed with PTSD 
from October 1999 to February 2005.  In addition, the 
veteran's reported stressor of being involved in a parachute 
accident in service was confirmed by the service treatment 
records, which show treatment for a broken shoulder due to an 
in-service parachute accident.  This stressor was associated 
with the veteran's diagnosis of PTSD in October 1999 and July 
2000 VA treatment notes.  As the preponderance of the 
evidence is supports entitlement to service connection for 
PTSD, the veteran's claim of entitlement to service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b).  




II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


